Title: From Thomas Jefferson to the Senate and the House of Representatives, 1 March 1802
From: Jefferson, Thomas
To: Senate,House of Representatives


          
            Gentlemen of the Senate and of the House of Representatives:
          
          I transmit for the information of Congress letters recently recieved from our Consuls at Gibraltar and Algiers, presenting the latest view of the state of our affairs with the Barbary powers.  The sums due to the government of Algiers are now fully paid up: and, of the gratuity which had been promised to that of Tunis, and was in course of preparation, a small portion only remains still to be finished and delivered
          Th: JeffersonMarch 1. 1802.
        